Citation Nr: 0600116	
Decision Date: 01/04/06    Archive Date: 01/19/06	

DOCKET NO.  02-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, including degenerative joint disease. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas in which the RO denied the benefit sought 
on appeal.  The veteran, who had active service from November 
1983 to November 1991, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The Board remanded the case to the RO for additional 
development in November 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A preexisting bilateral knee disorder did not worsen 
during service.

3.  Degenerative joint disease of the knees did not manifest 
in service or for many years following separation from 
service, and is not shown to be etiologically related to the 
veteran's military service. 


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
during service, nor may degenerative joint disease be 
presumed to have so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letters dated in May 2001 and May 2004.  
These letters notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO and Appeals 
Management Center (AMC) essentially satisfied the notice 
requirements in these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the veteran was expected to provide; and (4) 
requesting the veteran inform the AMC of any information or 
evidence in the veteran's possession that pertained to her 
claim.  

The Board notes further that the veteran has received the 
August 2001 rating decision, the December 2001 Statement of 
the Case, the November 2003 Board decision, and the July 2005 
Supplemental Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons her claim was denied.  The Board 
notes that neither the veteran nor her representative has 
contended or argued that any defect or deficiency in the VCAA 
notice that may be present has resulted in any prejudice in 
the adjudication of this appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded two VA examinations in order address 
the medical question presented in this case.  Neither the 
veteran nor her representative has made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
connection with her claim.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

B.  Evidence

A March 1983 private medical record from Boise Orthopedic 
Clinic PA indicated that the veteran had subluxation of the 
patella from the femoral grooves and underwent a bilateral 
patellar ligament advancement and transfer in March 1977, 
with staple removal occurring in December 1977.  

The veteran's March 1983 enlistment examination reported that 
the veteran had abnormal lower extremities.  The veteran was 
referred for an orthopedic consultation, which took place in 
July 1983 and noted that the veteran underwent a patellar 
realignment of both knees in 1977.  The veteran reported 
during the consultation that she had unrestricted activity 
since the surgery and no complaints of either knee.  Physical 
examination revealed that the veteran had healed bilateral 
mid-parapatellar scars and that her patella was stable and 
centered.  Her knees were also reported to be stable, she had 
full motion and x-rays of the knees were normal.  The 
examiner's impression was that the veteran had a good result 
following patellar realignment.  The veteran was given a 1 
physical profile for lower extremities.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).

A July 1985 service medical record indicated that veteran was 
seen for complaints of knee pain that had lasted for three 
weeks.  She reported that she felt her patella was tilted 
more medial, that she experienced pain intermittently and 
that she had occasional popping of the left leg.  She denied 
locking or giving out of the knees.  The examiner reported 
that the veteran had good range of motion (ROM) and strength 
and that her McMurray's test was negative.  She was assessed 
with positive chondromalacia and the examiner ordered x-rays.  
An early-August 1985 service medical record indicated that 
the veteran's x-rays were negative and showed no significant 
bony, articular or soft tissue abnormality.  The veteran was 
again assessed with chondromalacia and referred to physical 
therapy.  Physical therapy records dated in August 1985 
indicated that the veteran reported experiencing knee pain of 
approximately one month's duration.  Objective examination 
findings revealed full range of motion with moderate 
patellofemoral crepitus, normal strength, slight lateral 
collateral ligamentous laxity and mild bilateral varus when 
standing.  The veteran tested negative for patellar grind and 
quality inhibition.  She was diagnosed with bursitis and 
prescribed a home program regime.  A late August 1985 record 
noted that the veteran reported that her bilateral medial 
knee pain had improved.  

A May 1987 service medical record indicated that the veteran 
was seen for an evaluation of bilateral knee and foot pain.  
She reported that she experienced sharp fleeting pains in 
both knees that lasted less than a second and occurred 
without radiation, and that she occasionally felt an aching 
in her knees that would last a day.  Physical examination 
revealed that the veteran had full range of motion of the 
knees, hips and ankles.  There was no point of tenderness, 
apposition was negative and no edema was noted.  The 
patella's flow was reported to be in line and the examiner 
noted slight valgus deformity.  The veteran was assessed with 
knee pain of unknown etiology and prescribed knee 
strengthening exercises and arch supports.  

A July 1991 service medical record noted that the veteran 
declined a separation examination.  It reported that the 
veteran's records were reviewed prior to her separation from 
service and that the veteran had no current medical or 
surgical condition complaints.  The veteran was cleared for 
separation from service.  

The claims file contains post-service medical records from 
Fort Riley Air Force Base and McConnell Air Force Base dated 
from February 1994 to November 2004.  Of these, the earliest 
records regarding the veteran's bilateral knee disorder are 
dated in May 1998.  However, the Board notes that the claims 
file also contains a December 2004 letter from McConnell Air 
Force Base which indicates that medical records pertaining to 
the veteran from the early 1990's may have been destroyed by 
a tornado.  

Of the post-service medical records contained in the claims 
file, an early May 1998 record indicates that the veteran 
sought treatment for knee problems.  She reported that she 
was jogging in November 1997 when her knee started bothering 
her.  Examination of her left knee revealed that the 
veteran's anterior and posterior cruciate ligaments ("A&P") 
and medical and lateral collateral ligaments ("M&L") were 
both okay and that her Lachman's test was negative.  The 
veteran's x-rays were also negative.  She was prescribed 
Advil for her pain.  

A July 1999 medical record indicated that the veteran 
reported complaints of kneecap pain bilaterally.  Physical 
examination revealed normal range of motion with tenderness 
present to the anterior knee and patella.  The veteran was 
assessed with bilateral knee pain with probable degenerative 
changes.  She was referred for x-rays and an orthopedic 
consultation.  An August 1999 medical record indicated that 
the veteran hurt her right knee approximately one year 
previously and that she experienced pain during that year.  
Physical examination of the right knee revealed that the 
veteran had crepitus and sagging medial side.  She was 
assessed with a right medial knee that was unstable.  

Records dated in September 1999 indicated that the veteran 
had an orthopedic consultation, underwent an MRI of the right 
knee for suspected meniscal damage and had a computed 
tomography ("CT").  During her orthopedic consultation, the 
veteran reported that her knee locked at times and was always 
painful.  She was assessed at that time with patellar 
malalignment.  Another examination performed in September 
1999 noted that the veteran's right knee had retropatellar 
crepitus without effusion, locking on extension.  The medial 
and lateral collateral ligaments were noted to be without 
laxity, as were the anterior and posterior cruciate 
ligaments.  The veteran was assessed with degenerative joint 
disease of the patellofemoral of both knees.  The September 
1999 MRI report indicated that the veteran's extensor 
mechanism, anterior and posterior cruciate ligaments, medial 
and lateral menisci and medial and lateral collateral 
ligaments were all intact.  Bone contour was also intact and 
there was no evidence of bony fracture or significant joint 
effusion; however, the examiner noted an increased signal in 
the anterior portion of the medial femoral condyle on T2-
weighted imaging consistent with bone edema.  There was no 
evidence of a meniscal injury.  The examiner opined that the 
changes described above were consistent with bony edema in 
the anterior portion of the medial femoral condyle.  
Otherwise, the examination was negative.  The veteran's CT of 
the lower extremity noted no evidence of significant patellar 
malalignment with progressive flexion.  The veteran had 
normal appearing joint spaces that were well maintained and 
both of the patellae appeared normal without evidence of 
significant subluxation or dislocation.    

An October 1999 medical record indicated that the veteran was 
seen by her primary care doctor, Michelle Turner, M.D.  Dr. 
Turner did not have the veteran's medical chart, as the 
record noted she was not sure of the veteran's definite 
diagnosis and was unable to review the veteran's chart since 
it was located in the orthopedics department.  Physical 
examination at that time revealed that the veteran had a mild 
amount of crepitus in both knees without edema.  Dr. Turner 
assessed the veteran with bilateral knee pain, status post 
surgery.  The record also noted that the veteran asked Dr. 
Turner for a letter stating that the veteran had been in the 
Air Force for eight years which would have worsened her knee 
condition.  In January 2000, veteran was seen for another 
orthopedic consultation in which she was diagnosed with 
bilateral "miserable malalignment syndrome".  

In April 2000, Dr. Turner submitted a letter to the VA on the 
veteran's behalf in which she reported that the veteran spent 
eight years as an active duty soldier in the service.  She 
noted that the veteran had a lifelong problem with her legs 
and knees, and that her eight years of active duty and 
increased physical activity most certainly caused more wear 
and tear on her knees than other professions.  Dr. Turner 
opined that the veteran's service caused more strain on her 
already abnormal knees.  

In May 2001, the veteran was afforded a VA examination of her 
joints.  At that time, the veteran reported that her knees 
gave out as a child and that she had "patellae that floated."  
Physical examination at that time revealed that the veteran 
had active and passive range of motion of bilateral knees of 
zero to 140 degrees with extension back to 0 degrees.  There 
was no painful motion with range of motion, although audible 
and palpable crepitus was noted.  The examiner reported that 
anteroposterior and lateral views of the bilateral knees were 
taken and they revealed no significant abnormality.  The 
veteran was diagnosed with negative clinical and radiological 
examination of the bilateral knees.  

In an August 2001 rating decision, service connection for a 
bilateral knee disorder was denied.  In response, the veteran 
submitted a September 2001 Notice of Disagreement and a March 
2002 VA Form 9.  The veteran attached a statement to her VA 
Form 9 in which she asserted that her May 2001 examination 
was insufficient.  She contended that medical examinations 
before, during and after her enlistment into service never 
indicated that her 1977 surgery was related to or caused the 
knee problems that she currently experienced.  She contended 
that she has a rotation of her femur and tibia bones, and 
years of running and performing leg strengthening exercises 
in service contributed to excessive cartilage wear and 
arthritis that has caused accelerated degeneration of her 
joints.  She referred to medical treatment in service for 
which she was prescribed physical therapy and exercises to 
strengthen her muscles in support of her claim.  

In light of the veteran's VA Form 9 statement, the Board 
remanded the veteran's claim in November 2003 for further 
development.  Thereafter, in letters dated in May 2004 and 
October 2004, the Appeals Management Center (AMC) requested 
that Dr. Turner provide clarification of her April 2000 
letter as to the exact diagnosis of the veteran's preservice 
bilateral knee disorder and the exact diagnosis of her 
current bilateral knee disability that Dr. Turner purported 
was aggravated by the veteran's military service.  In 
response to the May 2004 letter, the USA Medical Department 
from Fort Riley Air Force Base notified the AMC that the 
veteran's medical records and care had been transferred to 
McConnell Air Force Base.  As such, the AMC request was 
forwarded to the McConnell Air Force Base who then provided 
medical records for the veteran.  However, Dr. Turner failed 
to respond to either letter.  

The claims file additionally contains private medical records 
from Kansas Orthopedic Center dated in April 2002 that noted 
the veteran was seen for pain of both knees.  The examiner 
reviewed x-rays taken of the veteran's knees which did not 
show any significant arthritis or joint space narrowing.  The 
veteran's patellae were reported to be well-centered in the 
trochlear groove and the examiner did not see any tilt or 
subluxation.  The veteran was assessed with bilateral knee 
pain of uncertain etiology.  However, the examiner noted that 
the veteran could have chondromalacia patella or fat pad 
impingement, but that these might not necessarily be causing 
her pain.  He also stated that the veteran simply could have 
a failed patellofemoral surgery or a patellar tendon 
entrapment.  

The veteran was afforded a second VA examination in May 2004 
which noted that the veteran's claims file was reviewed, 
including the veteran's x-rays.  During the examination, the 
veteran reported that she underwent bilateral realignment of 
her kneecaps after which she experienced chronic swelling and 
an infection.  She eventually regained stability of her knees 
but she remained in chronic pain.  In regards to her time in 
service, the veteran stated that she worked as a secretary.  
The examiner noted that the veteran did not perform any 
physical or heavy labor, although she climbed a lot of 
stairs.  Subsequent to the service, the veteran worked as a 
clerk in two stores and then as a temporary school teacher.  
She reported that she did not presently see a doctor and had 
not taken medication for the last year and a half.  The 
veteran reported that she felt better than she had five years 
ago because of activity modification.    

Physical examination revealed puffiness on the inside of the 
veteran's patellar tendon, but the knees were totally 
painless and she had no effusion in the knee joints.  The 
veteran had full flexion and full extension; her knees were 
stable and her Lachman's test was negative.  She additionally 
had a negative pivot shift.  The veteran did not have any 
tenderness over the joint line medial and lateral; and she 
had no pain of the patellofemoral compression.  Review of the 
veteran's x-rays revealed a fairly good alignment of the 
patella over the femoral groove, and did not show any 
decreased joint space or degenerative arthritis.  

Due to the veteran's chronic pain complaints, the examiner 
recommended a bilateral MRI of the knees to evaluate the 
edges of the kneecap.  Thereafter, in a July 2001 addendum, 
the examiner noted the MRI of the right knee showed 
degenerative disease involving the posterior horn of each 
meniscus and chondromalacia of the patellar grade.  On the 
left knee, the examiner noted degenerative disease involving 
the posterior horn of the medial meniscus.  The examiner 
opined that the pain presently experienced by the veteran was 
due to degenerative meniscus bilaterally, right knee and left 
knee, and also chondromalacia of the patella.  He found that 
these conditions were directly related to the veteran's 
malalignment of the patella for which she underwent surgery 
at the age of 15.  The examiner also noted that he did not 
believe there was any aggravating factor during the veteran's 
time in service since she had a sedentary job that was not 
very physically strenuous.  Additionally, the veteran 
continued to perform the same kind of job after service.  
Therefore, the examiner did not see any relationship between 
the veteran's service time and the malalignment of the 
patella which led to degeneration of the posterior horn of 
the meniscus and chondromalacia of the patella.  

C.  Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. 1111.  

In this case, the presumption of soundness is not at issue in 
regards to the veteran's claim for a bilateral knee disorder 
since the veteran's induction examination reflects that the 
veteran's lower extremities were abnormal albeit apparently 
not symptomatic at the time based on the orthopedic 
consultation, and that the veteran had undergone a patella 
realignment of both knees prior to service.  The veteran does 
not dispute these facts.  However, she contends that this 
preservice surgery resolved her knee problems prior to her 
entering service, and that the conditions she experiences now 
(excessive cartilage wear, arthritis and accelerated 
degeneration of the knee joints) are a result of exercise 
prescribed by the military.  Thus, the question before the 
Board to decide is whether the veteran's preservice knee 
disorder worsened during service and, if so, whether the knee 
disorder increased in severity beyond natural progression.

The veteran's service medical records clearly reflect that 
during her eight years of service, she experienced episodes 
of knee pain in July 1985, August 1985 and May 1987.  
However, they also show that the veteran consistently had a 
good range of motion and strength and that her x-rays were 
essentially negative.  She underwent physical therapy in 
August 1985, which appeared to be successful as the veteran 
reported that her bilateral knee pain had improved.  While 
the veteran was diagnosed with knee pain of unknown etiology 
in May 1987, her subsequent service medical records from May 
1987 until July 1991 are silent as to complaints of knee pain 
or treatment.  Additionally, at the time of her separation 
from service in July 1991, the veteran reported that she had 
no current medical or surgical condition complaints and 
declined a separation examination.   

This medical evidence appears to indicate that the veteran 
experienced episodes of pain that were temporary in nature 
rather than indications of a permanent worsening.  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened. Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required. See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).  Such has not been shown through 
the service medical records.   

While the veteran contends that her activities in service, 
particularly running and performing leg strengthening 
exercises, accelerated the degeneration of her joints, she, 
as a layman, does not have the requisite training or 
expertise to offer an opinion that requires medical 
expertise, such as the etiology of a disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  To the extent that 
the veteran relies upon her post-service medical records and 
the April 2000 letter from Dr. Turner as support for her 
contention, the Board notes that these records did not 
provide competent medical evidence that the veteran's knee 
disorder permanently worsened as a result of her activities 
in service.  Other than the letter from Dr. Turner, none of 
the post-service medical records discuss the veteran's knee 
disorder in the context of her physical activities performed 
in service.  In fact, some of the records accord that pain to 
post-service exercise (See May 1998 and August 1999 post-
service medical records), while others indicate that the 
veteran's knee pain could be the result of a failed 
patellofemoral surgery.  See April 2002 medical records from 
Kansas Orthopedic Center.  

In regards to Dr. Turner's letter, it is clear from the 
claims file that the doctor prepared and submitted the letter 
without a complete review of the veteran's medical history 
and without knowing the exact diagnosis of her knee disorder.  
Dr. Turner was given the opportunity to clarify her letter 
when the AMC requested that she specify the nature of the 
veteran's knee abnormalities and the nature of the veteran's 
current bilateral knee disorder.  However, Dr. Turner failed 
to respond.  

In comparison to Dr. Turner's letter, the May 2004 VA 
examiner reviewed the veteran's claims file and her medical 
records.  Even though the veteran's physical examination and 
x-ray findings were essentially negative, the VA examiner 
recommended a bilateral MRI of the knees due to the veteran's 
complaints of chronic pain.  It was after reviewing the 
veteran's claims file, obtaining a history from the veteran, 
performing a physical examination and reviewing the MRI 
results that the examiner diagnosed the veteran with 
degenerative disease of the meniscus of both knees and 
chondromalacia patella of the right knee, and opined that 
these conditions were directly related to the veteran's 
preservice malalignment of the patella. 
  
When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In this instance, the Board finds 
the May 2004 VA examination report to be more persuasive than 
the April 2000 letter from Dr. Turner as it is more 
comprehensive in light of the evidence reviewed.  As such, 
the Board accords greater probative weight to that opinion 
and finds that the veteran's knee bilateral knee disorder was 
not aggravated in service.  

Lastly, in regards to the veteran's degenerative joint 
disease of both knees, the Board notes that the veteran's 
service medical records are silent as to the diagnosis or 
treatment of degenerative joint disease, nor is there any 
evidence in the claims file indicating that the veteran's 
degenerative joint disease manifested to a compensable degree 
within one year of separation from service.  While the 
veteran argues that her medical records dated in the early 
1990's were destroyed by a tornado and are not available to 
prove her claim, the Board notes that there is no indication 
in the available post-service medical records that the 
veteran was diagnosed with degenerative joint disease prior 
to September 1999.  The earliest post-service medical record 
noting a probable diagnosis of degenerative joint disease is 
dated in July 1999, eight years after the veteran separated 
from service.  As such, presumptive service connection is not 
warranted on this issue.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for a 
bilateral left knee disorder, including degenerative joint 
disease, for the reasons discussed above.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable. 
See Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for a bilateral knee disorder, to include 
degenerative joint disease, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


